This action was begun in the district court of Pittsburg county on the 19th day of September, 1932, and after a final judgment by the court below a motion for new trial was filed and duly overruled on the 11th day of February, 1933.
The appeal was not filed in this court until the 19th day of August, 1933, which is more than six months subsequent to the date of the order overruling motion for new trial, the last and final order entered by the court. Under the universal holdings of this court, it is without jurisdiction to review a proceeding in error not commenced within six months after the final order appealed from. Johnston v. Carey, Lombard, Young 
Co., 163 Okla. 197, 23 P.2d 188; Morrison v. Swink,128 Okla. 97, 261 P. 209; Wheete v. City of Tulsa, 98 Okla. 4,223 P. 634; Ginn v. Knight, 106 Okla. 4, 232 P. 936; In re Guardianship of Baptiste, 125 Okla. 184, 256 P. 520. The appeal is therefore dismissed. *Page 443